t c memo united_states tax_court forest r preston petitioner v commissioner of internal revenue respondent docket no filed date robert r lomax for petitioner bric b jorgensen for respondent memorandum opinion laro judge the parties submitted this case to the court without trial see rule petitioner petitioned the court to redetermine deficiencies in his and federal_income_tax and an accuracy-related_penalty for under sec_6662 following concessions the only issue left to decide is - whether petitioner may deduct dollar_figure dollar_figure and dollar_figure of alimony’ for the respective years we hold that his alimony deductions for the respective years are dollar_figure dollar_figure and zero unless otherwise stated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background all facts were either stipulated or found by the court from exhibits accompanying the stipulation of facts the stipulations of fact and accompanying exhibits are incorporated herein by this reference petitioner is a cash_method taxpayer who resided in hamilton georgia when he petitioned the court petitioner claimed alimony deductions of dollar_figure dollar_figure and dollar_figure on his and federal_income_tax returns respectively respondent disallowed these deductions determining that the payments were not alimony petitioner concedes that some of the reported amounts did not constitute alimony petitioner argues that his alimony deductions for the respective years are dollar_figure dollar_figure and dollar_figure petitioner married dianne sowell ms sowell in and they had two children collectively the children during their marriage the older child ashley denise preston ashley was born date the younger child martin barron sowell preston barron was born date for most of ' we use the term alimony to include separate_maintenance payments petitioner lived with his family in columbus georgia in a house the columbus house that he owned jointly with ms sowell petitioner moved out of the columbus house in date and he moved into a cabin that he owned in harris county georgia in date ms sowell petitioned the superior court of muscogee county georgia for a divorce from petitioner one month later on date the superior court issued a temporary order nunc_pro_tunc to date the temporary order stated plaintiff ms sowell shall have the temporary custody of the two minor children of the parties and the defendant petitioner shall have the right to visit said children and have said children visit with him at all reasonable times and places plaintiff shall have the temporary exclusive use of the columbus house and premises and all household furniture and furnishings located therein and the cadillac automobile in her possession the defendant shall have the temporary exclusive use of all marital property now in his possession and the property located in harris county georgia known as the house or cabin in the backwater defendant shall pay for the support of plaintiff and the two minor children of the parties and the following household and family_expenses until further order of the court a the mortgage payments ad_valorem_taxes and insurance on the columbus house b all utility expenses at the columbus house including electricity water garbage and sewer telephone gas pest control cable television and lawn care c wife's automobile expenses including gasoline and oil repairs automobile tags licenses and insurance d the medical and dental expenses of wife and the children and prescription drug expenses e the children's school tuition supplies and activities f the cost of clothing for wife and the children xk k in addition to making the payments above enumerated defendant shall pay to plaintiff the sum of one thousand dollars dollar_figure per month commencing date with a payment of five hundred dollars dollar_figure and the payment of an additional five hundred dollars dollar_figure on the 15th of april and continuing with like payments during each calendar month thereafter until further order of the court with the provision however that defendant may at his option pay the monthly sum on the 1st day of each calendar month rather than in two installments and defendant shall pay to plaintiff immediately an amount so that the total sum given to her for support of herself and the children during the month of march will equal the sum of one thousand dollars dollar_figure on date the superior court held petitioner in contempt of the temporary order because he had failed to pay certain bills covered by the order the court ordered him to pay these bills and to pay dollar_figure of attorney's_fees at the rate of dollar_figure per month commencing with date on date the superior court entered a final judgment and decree the final decree granting ms sowell a divorce from petitioner the final decree provided in relevant part final judgment and decree it is the judgement of the court that a total divorce be granted each party is awarded their personal_property and other_property which is in their possession the plaintiff is awarded permanent custody of the two minor children of the parties defendant shall pay to the plaintiff the sum of dollar_figure per month per child as child_support and defendant shall commence said payments of child_support on date with a payment of dollar_figure and an equal payment of dollar_figure on date and said payments shall continue on the 1st and 15th of each calendar month until each child attains the age of marries dies becomes fully self-supportive or otherwise emancipated whichever event shall first occur the child_support shall terminate the plaintiff is awarded the columbus house and the plaintiff is to make payments on the indebtedness secured_by said real_property and shall hold the defendant harmless therefrom for payments due on said property the defendant shall pay to the plaintiff a lump sum award of alimony total of dollar_figure with dollar_figure payable at dollar_figure per month for ten years beginning on date and then in five years due on the 14th day of july the defendant shall pay to the plaintiff a lump sum of dollar_figure and then in ten years due on the 14th day of july the defendant shall pay to the plaintiff dollar_figure the defendant is ordered to pay and be responsible for tuition at brookstone school for the minor child barron for school year the defendant shall pay the insurance for the minor child ashley's car until she reaches years of age the defendant is ordered to buy the plaintiff a car not to exceed dollar_figure within the next ninety days defendant may finance said purchase and he shall be responsible and make the payments as due the defendant shall pay the sum of dollar_figure as attorney fees to be divided among the law firms harp johnson p c and grogan jones rumer gunby p c for their legal representation of plaintiff said sum shall be payable at dollar_figure per month for months beginning on date until said sum is paid in full the defendant shall maintain and pay the premiums for major health hospitalization and dental insurance for the minor children for as long as he is obligated to pay child_support the defendant shall be responsible for all medical_expenses which are not covered by insurance for the benefit of the minor children pursuant to the temporary order petitioner paid ms sowell monthly payments totaling dollar_figure in and dollar_figure in pursuant to the final decree petitioner paid ms sowell monthly payments totaling dollar_figure in and dollar_figure in petitioner claims an alimony deduction for the amount of these monthly payments and for other_amounts that he paid_or_incurred during the subject years for the benefit of ms sowell and or the children each amount that petitioner paid_or_incurred during the subject years and for which he claims an alimony deduction is listed below by year payee amount and purpose these amounts are as follows payee amount purpose ms sowell dollar_figure monthly payments ms sowell big_number clothes for children pacelli high big_number ashley's tuition southern bell telephone--columbus house sears pest control----columbus house ms sowell clothes for ms sowell ms sowell barron's school picture cb t big_number barron's tuition n c pharmacy drug bill galaxie satellite t v --columbus house dr hudson children's physician telecable cable t v ---columbus house un cities ga sec_470 gas heat---columbus house dr allison ms sowell's dentist brookstone school big_number barron's tuition related exp dr helm sec_665 ms sowell's dentist associate sec_533 satellite t v ---columbus house georgia power big_number electric bill--columbus house columbus water water bill----columbus house c wilson children's piano activities columbus ledger newspaper---columbus house ms sowell activities for barron r water sec_385 tree removal---columbus house grasshopper lawn care--columbus house ms sowell miscellaneous expenses bob's pool big_number pool liner---columbus house petitioner paid all these amounts but for the dollar_figure and dollar_figure amounts shown with preston oil for and respectively ms sowell charged the dollar_figure and dollar_figure amounts to petitioner's account at preston oil preston oil is a corporation owned and operated by petitioner lanier co sowell sowell sowell j p ms ms ms cb t d j d j ins ms sowell world book s chemical preston oil preston oil ins gao ins ms sowell payee ms sowell harp johnson ms sowell barnett bank lee grogan hirsch et al brookstone ms sowell southern bell sears ms sowell ms sowell ms sowell un cities associates georgia power columbus water n c pharmacy n c pharmacy dr allison telecable s chemical dr aranas dr helms brookstone dr thomason gayfers dr phelts columbus ledger dr hutchins world book ga sec_136 big_number big_number big_number big_number amount dollar_figure big_number big_number big_number big_number big_number big_number homeowner ins ---columbus house children's dental bill ms sowell's medical bill barron's birthday party buy automobile for ashley insurance---ms sowell's car insurance---ashley's car misc activities of children encyclopedia for children pool chemicals----columbus house ms sowell's car expenses ashley's car expenses ms sowell children health ins children's christmas purpose monthly payments legal fees monthly payments buy automobile for diane diane's attorney fees children's clothing allowance barron's tuition reimbursement telephone---columbus house pest control---columbus house ms sowell's bills children's activities children's activities gas heat---columbus house satellite t v ---columbus house electric bill---columbus house water bill---columbus house drug bill--ms sowell drug bill ms sowell's dentist cable t v --columbus house pool chemicals----columbus house children's doctor bill ms sowell's dentist barron's school related exp children's dentist clothes for barron ashley's doctor bill newspaper---columbus house children's eye doctor bill encyclopedia for children telecom josten's ms sowell grasshopper pastoral inst prem collections olan mills ms sowell ms sowell ms sowell d j ins dr chhokar dr hudson auto owners ins fuller auto st fran hosp st fran hosp radiology prof college path em re columbus college muscogee county jeane teaster ms sowell gao ins preston oil preston oil payee dr helms ms sowell barnett bank harp johnson lee grogan lane's south trust bank brookstone gen amer ins auto owner ins big_number big_number amount dollar_figure big_number big_number big_number big_number big_number big_number big_number telephone---columbus house ring for ashley tire for ashley's car lawn care---columbus house counseling for ashley ashley's medical bill children's pictures school supplies children's activities ms sowell's automobile bill insurance---columbus house ms sowell's medical bill children's doctor bill insurance on ms sowell's car ms sowell's car repair ashley's medical bill ms sowell's medical bill ashley's doctor bill ms sowell's medical bill ms sowell's bill children's camp and karate tax on ashley's car ashley's tutor bill misc expenses of children ms sowell children health ins ms sowell's car expenses ashley's car expenses purpose ms sowell's dentist monthly payments purchase of car for ms sowell ms sowell's legal fees ms sowell's legal fees portrait of barron purchase of car for ms sowell barron's tuition pay loan on ms sowell's insurance_policy ashley's automobile insurance -- - discussion we must determine whether petitioner may deduct any of the disputed payments as alimony respondent determined that he could not petitioner bears the burden of proving respondent's determination wrong see rule a 290_us_111 an individual may generally deduct a payment made during the taxable_year to a spouse’ to the extent it is alimony that is includable in the spouse's gross_income see sec_215 and bob a payment is alimony that is includable in a spouse's gross_income when the payment is made in cash the payment is received by or on behalf of the spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not provide that the payment is not reportable as alimony the spouses reside in separate households at the time the payment is made the spouses do not file a joint_return and the liability for payment does not continue for any period after the spouse's death see sec_71 b e each of these requirements must be met before a payor may deduct a payment as alimony we concern ourselves only with the three requirements in dispute first the need for a cash payment requires that alimony be paid in cash or a cash_equivalent a check or money order that is payable on demand is a cash_equivalent a debt_instrument we use the term spouse to refer to a present or former spouse that 1s issued or transferred is not see sec_71 sec_1_71-1t q a-5 temporary income_tax regs fed reg date second only those payments that are received by or on behalf of a spouse pursuant to a divorce_or_separation_instrument may qualify as alimony amounts that are paid as child_support do not qualify as alimony see sec_71 payments made under_a_divorce_or_separation_instrument are considered child_support to the extent that they will be reduced upon the happening of a contingency related to a child eg the child's reaching a specified age see sec_71 third alimony does not include amounts that must continue to be paid after the payee's death see sec_71 d whether an obligation to make a payment ceases upon the payee's death may be determined by the terms of the applicable documents if the documents are silent on this matter the answer lies in state law see 81_tc_614 affd without published opinion 829_f2d_39 6th cir see also cunningham v commissioner tcmemo_1994_474 turning to the instant facts we find that few of the disputed payments qualify as alimony most of these payments are either payments of child_support or payments for which petitioner would remain liable if ms sowell were to die as to the latter category of payments nothing in the applicable documents some of these amounts also were not paid pursuant to the temporary order or final decree conditions these payments on the fact that ms sowell is living nor can we find such a condition in applicable state georgia law under georgia law alimony is either periodic or lump sum see winokur v winokur s h 2d ga and the mere fact that alimony is payable in installments does not mean it is periodic see stone v stone s e 2d ga lump-sum alimony is payable in installments if the applicable documents state the exact amount of each payment and the exact number of payments to be made without other limitations conditions or statements of intent see winokur v winokur supra pincite see also stone v stone supra pincite an obligation to pay lump-sum alimony in installments does not terminate upon the payee's death see winokur v winokur supra pincite see also human v commissioner tcmemo_1998_106 as to the non-child-support amounts which would cease upon ms sowell's death--namely dollar_figure spent in for ms sowell's clothes dollar_figure spent in for ms sowell's dentist dollar_figure spent in for ms sowell's dentist dollar_figure spent in for ms sowell's medical bill dollar_figure spent in for ms sowell's car insurance dollar_figure spent in for ms sowell's car expenses dollar_figure spent in for ms sowell's bills dollar_figure spent in for ms sowell's drug bill dollar_figure spent in for ms sowell's dentist dollar_figure spent in for ms sowell's dentist dollar_figure spent in for ms sowell's automobile dollar_figure spent in for ms sowell's medical bill dollar_figure spent in for ms sowell's car insurance dollar_figure spent in for ms sowell's car repair dollar_figure - - spent in for ms sowell's medical bill dollar_figure spent in for ms sowell's medical bill dollar_figure spent in for ms sowell's bill dollar_figure spent in for ms sowell's car expense and dollar_figure spent in for ms sowell's dentist---we hold that these amounts but for the dollar_figure dollar_figure and dollar_figure amounts are deductible as alimony the deductible amounts which aggregate dollar_figure and dollar_figure for and respectively were paid to or for the benefit of ms sowell's maintenance and naturally petitioner's obligation to make these payments would have ceased upon ms sowell's death the dollar_figure and dollar_figure amounts are not deductible because petitioner did not pay these amounts in cash as is reguired by sec_71 petitioner paid these amounts to ms sowell by agreeing to pay these charges in the future the dollar_figure amount is not deductible because we are unable to find that it was paid pursuant to a divorce or there are other amounts--dollar_figure spent in for a drug bill dollar_figure spent in for miscellaneous expenses dollar_figure spent in for health insurance for ms sowell and the children dollar_figure spent in for reimbursement dollar_figure spent in for a drug bill dollar_figure spent in for health insurance for ms sowell and the children and dollar_figure spent in to pay a loan on ms sowell's insurance policy--for which we are unable to determine what if any amount was paid with respect to ms sowell we also note that the dollar_figure amount was not required by either the temporary order or the divorce decree as petitioner bears the burden_of_proof we must sustain respondent's disallowance of these amounts whereas petitioner's payments for ms sowell's car expenses are deductible as alimony petitioner's payments in satisfaction of his obligation to buy her a car are not as we read the final decree petitioner's obligation to buy the car would not have terminated upon ms sowell's death if ms sowell had died before petitioner had bought her the car petitioner would have had to buy the car for the benefit of her estate separation instrument although the temporary order stated that petitioner must pay ms sowell's medical and dental expenses the final decree which did not contain a similar provision replaced the temporary order as of date we hold that petitioner's alimony deductions in the respective years are dollar_figure dollar_figure and zero in so holding we have carefully considered all remaining arguments made by the parties for a result contrary to that expressed herein and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
